In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00086-CR
         ______________________________


        ERIC LAMOND BAYLESS, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 188th Judicial District Court
                 Gregg County, Texas
               Trial Court No. 35038-A




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

        Eric Lamond Bayless, appellant, has filed with this Court a motion to dismiss his appeal. The

motion is signed by Bayless and his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See TEX . R. APP . P. 42.2(a). As authorized by Rule 42.2, we grant the motion.

See TEX . R. APP . P. 42.2.

        Accordingly, we dismiss the appeal.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:         February 19, 2008
Date Decided:           February 20, 2008

Do Not Publish




                                                 2